Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action. 

Response to Amendment
2.	This action is in response to communication filed on 09/08/2020.
a. Claims 1-19 and 21 are pending in this application.
b. Claims 1-9 and 11-19 has been amended.
c. Claim 20 has been canceled.
d. Claim 21 has been newly added.

Response to Arguments Regarding Claim Rejections – 35 USC § 103
3.	Applicant's arguments, see page 9-11 of REMARKS, filed on 09/08/2020, with respect to Claim Rejections - 35 USC § 103 have been fully considered but they are moot in view of new grounds of rejection. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim(s) 1-2, 6-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Macdonald et al. (US 2015/0223273 A1) hereafter Macdonald in view of Takamatsu et al. (US 2010/0091722 A) hereafter Takamatsu and Chu et al. (US 2015/0131517 A1) hereafter Chu.

Regarding claim 1, Macdonald teaches a method for managing multimedia services, comprising: 
transmitting, by a first device (fig. 1(30)), a first request to a first communication network (fig. 1(96) and ([38-39]: the communication devices may request vehicle services data. The requests may be received first by the telematics unit 30. The telematics unit may communicate those vehicle service requests and the identifiers of the devices 96, 100 to the call center 20 (step 250)), wherein the first request is transmitted based on an initiation of a first multimedia service at a second device (fig. 1(96) and [38-39]: the communication devices may request vehicle services data. The requests may be received first by the telematics unit 30. The telematics unit may communicate those vehicle service requests and the identifiers of the devices 96, 100 to the call center 20 (step 250). [41]: The processing step 255 may further include determining an appropriate data channel to communicate the requested vehicle services data to the telematics unit 30 (i.e. telematics unit 30 transmits the sub-channel allocation request to the call center 20)), wherein the first request reserves a first sub-channel of a communication channel for the first multimedia service [41]: The processing step 255 may further include determining an appropriate data channel to communicate the requested vehicle services data to the telematics unit 30 (i.e. telematics unit 30 transmits the sub-channel allocation request to the call center 20)), wherein the first device communicates with the first communication network([35]: the telematics unit 30 may establish a wireless connection with the call center 20 and/or server 18 (step 210); e.g., a cellular connection);
receiving, from the second device, by the first device, first data associated with the first multimedia service ([38]: the MTD 96 may request streaming music (e.g., via a Pandora.TM.), and the mobile device 100 may request to engage in an online game (e.g., Clash of Clans.TM.) (i.e. receiving from mobile device request with information associated with music service)).
Macdonald however does not teach transmitting, by a first device, a second request to a first communication network, wherein the second request is transmitted based on an initiation of a second multimedia service at the second device, wherein the second request reserves a second sub-channel of the communication channel for the second multimedia service; receiving, by the first device, a first acknowledgement and a second acknowledgement from the first 
Takamatsu teaches transmitting, by a first device, a second request to a first communication network (fig. 4(1, 6) and [66]: When the user has performed voice call originating operation on the terminal 3, the transmission means 3-1 of the terminal 3 transmits a link channel (LCH) establishment request to the base station 2 to be connected (i.e. the terminal 3 or first device transmits the second request, here as shown in fig. 4 multiple requests are sent by one device 3)), wherein the second request is transmitted based on an initiation of a second multimedia service at the second device (fig. 4(1, 6) and [66]: When the user has performed voice call originating operation on the terminal 3, the transmission means 3-1 of the terminal 3 transmits a link channel (LCH) establishment request to the base station 2 to be connected (i.e. user initiates the call request in response the terminal 3 or first device transmits the first request)), wherein the second request reserves a second sub-channel of the communication channel for the second multimedia service ([67]: The communication control means 2-1 of the base station 2 that received the link channel (LCH) establishment request allocates an anchor sub-channel (ASCH) in accordance with a carrier sense (i.e. reserve the second sub-channel)),  
receiving, by the first device, a first acknowledgement ([68]: The transmission means 2-2 notifies the terminal of the location of the anchor sub-channel (ASCH) by allocation of the link channel (LCH).) and a second acknowledgement from the first communication network ([73]: In order to notify the assured wireless band, the transmission means 2-2 notifies the terminal of the location of the extra sub-channel used for communication by the MAP included in the anchor sub-channel, and commences e-mail communication), wherein the first acknowledgement indicates the reservation of the first sub-channel ([68]: The transmission means 2-2 notifies the terminal of the location of the anchor sub-channel (ASCH) by allocation of the link channel (LCH) (i.e. receive indication of reservation of first sub-channel)) and the second acknowledgement indicates the reservation of the second sub- channel ([73]: In order to notify the assured wireless band, the transmission means 2-2 notifies the terminal of the location of the extra sub-channel used for communication by the MAP included in the anchor sub-channel, and commences e-mail communication (i.e. receive indication of reservation of second sub-channel));
	mapping, by the first device, the first multimedia service to the first sub-Page 2 of 14Application No. 16/195,099Reply to Office Action of June 11, 2020channel based on the first acknowledgement and the second multimedia service to the second sub-channel based on the second acknowledgement ([73, 75]: the transmission means 2-2 notifies the terminal of the location of the extra sub-channel used for communication by the MAP included in the anchor sub-channel, and commences e-mail communication (i.e. terminal uses the notification to map sub-channel to the services)); 
	receiving, from the second device, by the first device, second data associated with the second multimedia service ([68-69]: The terminal 3 that received the allocated link channel (LCH) by the receiving means 3-2 transmits a service establishment request to the base station by the transmission means 3-1. (i.e. receive service request data));
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Macdonald to incorporate the teachings of Takamatsu and transmitting by the first device second request based on service at second device, receiving by the first device first and second acknowledgement from network indicating the reservation of first and second sub-channels, receiving second data associated with the second multimedia service. One of ordinary skilled in the art would have (Takamatsu, [73]).
Macdonald in view of Takamatsu however does not teach transmitting, by the first device, the first data over the first sub-channel based on the mapping of the first multimedia service to the first sub-channel and the second data over the second sub-channel based on the mapping of the second multimedia service to the second sub-channel.
	Chu teaches transmitting, by the first device, the first data over the first sub-channel based on the mapping of the first multimedia service to the first sub-channel ([152]: At block 2004, an OFDMA data unit is received.  In an embodiment, the OFDMA data unit includes at least a first OFDM data unit from a first client device. The first OFDM data unit is transmitted by the first client device in the sub-channel allocated at block 2002 to the first client device (i.e. data transmission is done based on allocated sub-channel)) and the second data over the second sub-channel based on the mapping of the second multimedia service to the second sub-channel ([152]: At block 2004, an OFDMA data unit is received.  In an embodiment, the OFDMA data unit includes at least a first OFDM data unit from a second OFDM data unit from a second client device.  The second OFDM data unit is transmitted by the second client device in the sub-channel allocated at block 2002 to the second client device (i.e. data transmission is done based on allocated sub-channel)).
(Chu, [71]).

Regarding claim 2, Macdonald in view of Takamatsu and Chu teaches the method of claim 1.
Macdonald further teaches further comprising receiving, by the first device, a first notification ([38-39]: the MTD 96 may request streaming music (e.g., via a Pandora.TM.), and the mobile device 100 may request to engage in an online game (e.g., Clash of Clans.TM.). The requests may be received first by the telematics unit 30 (i.e. receiving first notification by VTU 30)), wherein the first notification indicates the initiation of the first multimedia service at the second device ([38-39]: the communication devices may request vehicle services data (i.e. the notification is for the initiation of streaming music and online game)). 

	Takamatsu teaches receiving, by the first device, a second notification from the second device ([68-69]: The terminal 3 that received the allocated link channel (LCH) by the receiving means 3-2 transmits a service establishment request to the base station by the transmission means 3-1. (i.e. receive second request)), wherein the second notification indicates the initiation of the second multimedia service at the second device. ([68-69]: The terminal 3 transmits a service establishment request to the base station by the transmission means 3-1. The service establishment request received by the base station 2 includes a QoS service class. (i.e. receive request QoS for service initiation which is second notification))
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Macdonald in view of Takamatsu and Chu to incorporate the teachings of Takamatsu and receive second notification indicating initiation of multimedia service. One of ordinary skilled in the art would have been motivated to combine the teachings in order to assure a wireless band for the added service (Takamatsu, [73]).

 
Regarding claim 6, Macdonald in view of Takamatsu and Chu teaches the method of claim 1.
Macdonald further teaches wherein the first device communicates with the second device over a second communication network ([36]: the telematics unit 30 may enable its hotspot or WLAN capability (step 215) to connect to one or more communication devices. [46]: the data is provided to each communication device 96, 100 via the hotspot) (i.e. second communication network).

Regarding claim 7, Macdonald in view of Takamatsu and Chu teaches the method of claim 1.
	Macdonald further teaches wherein a first bandwidth of the first sub-channel and a second bandwidth of the second sub-channel are parts of a total bandwidth of the communication channel ([35]: the telematics unit 30 may establish a wireless connection with the call center 20 and/or server 18 (step 210); e.g., a cellular connection. [41]: wireless networks (e.g., GSM, CDMA, etc.) may operate using multiple data channels or tunnels. These logical channels may be used for different categories or types of data to be transmitted on assigned or predetermined frames in an assigned or predetermined time slot. The call center 20 may associate the identifier of the MTD 96 with a first TCH and the identifier of the mobile device 100 with a second TCH (i.e. the first and second TCH bandwidth is the part of cellular connection bandwidth)).

Regarding claim 8, Macdonald in view of Takamatsu and Chu teaches the method of claim 1.
Macdonald further teaches wherein the first request is transmitted further based on at least a first parameter associated with the first multimedia service and the second request is transmitted further based on at least a second parameter associated with the second multimedia service ([38-39]: the MTD 96 may request streaming music (e.g., via a Pandora.TM.), and the mobile device 100 may request to engage in an online game (e.g., Clash of Clans.TM.). The telematics unit may communicate those vehicle service requests and the identifiers of the devices 96, 100 to the call center 20 (step 250) (i.e. telematics unit 30 transmits the request with information of requested data to the call center 20)), and wherein the first sub-channel is reserved based on the first parameter and the second sub-channel is reserved based on the second parameter ([40]: The processing of step 255 may further include associating various QoS parameters with each communication device 96, 100. [43]: the call center 20 may determine the most suitable data channels for transmission based on a predetermined prioritization algorithm. The algorithm may accept as input a number of factors, including the unique device identifier from each of the communication devices, the requested vehicle services data (i.e. the call center 20 reserves the channel based on the information on the request data)).  

Regarding claim 9, Macdonald in view of Takamatsu and Chu teaches the method of claim 1.
	Macdonald further teaches wherein the communication channel is a primary bearer channel ([35]: the telematics unit 30 may establish a wireless connection with the call center 20 and/or server 18 (step 210); e.g., a cellular connection (i.e. a primary bearer)), and wherein the first sub-channel and the second sub-channel are secondary bearer channels ([41]: wireless networks (e.g., GSM, CDMA, etc.) may operate using multiple data channels or tunnels. These logical channels may be used for different categories or types of data to be transmitted on assigned or predetermined frames in an assigned or predetermined time slot. Thus, in at least one implementation, the call center 20 may associate the identifier of the MTD 96 with a first TCH and the identifier of the mobile device 100 with a second TCH (i.e. first and second TCH is the part of wireless network or the secondary bearer channel)).  

Regarding claim 10, Macdonald in view of Takamatsu and Chu teaches the method of claim 1.
Macdonald further teaches wherein the first and second devices are in a vehicle (fig. 1 (28) and [14]: Telematics unit 30 can be an OEM-installed (embedded) or aftermarket device that is installed in the vehicle. [36]: the telematics unit 30 may enable its hotspot or WLAN capability (step 215) to connect to one or more communication devices (i.e. telematics unit 30 and communication devices 96 and 100 are in vehicle)).

Regarding Claims 11-12 and 16-19, they do not teach or further define over claims 1-2 and 6-9 respectively. Therefore, claims 11-12 and 16-19 are rejected for the same reason as set forth above in claims 1-2 and 6-9 respectively.

Claim 3 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Macdonald et al. (US 2015/0223273 A1) hereafter Macdonald in view of Takamatsu et al. (US 2010/0091722 A1) hereafter Takamatsu and Chu et al. (Us 2015/0131517 A1) hereafter Chu further in view of Mela et al. (US 2014/0059238A1) hereafter Mela.

Regarding claim 3, Macdonald in view of Takamatsu and Chu teaches the method of claim 1.
Macdonald in view of Takamatsu and Chu however does not teach further comprising receiving, by the first device, a notification from the second 
Mela teaches receiving, by the first device, a notification from the second device, wherein the notification indicates a termination of the first multimedia service at the second device (Fig. 9(H29) and [220]: Next the RTSP client (i.e. second device) wants to stop the streaming media from the SIP media server. The RTSP Client sends message H29-TEARDOWN to the Gateway (i.e. first device). [222]: The gateway receives message H29-TEARDOWN from the RTSP client (i.e. gateway receives message from client indicating termination of streaming). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Macdonald in view of Takamatsu and Chu to incorporate the teachings of Mela and first device receive notification indicating termination of multimedia service at second device. One of ordinary skilled in the art would have been motivated to combine the teachings in order for user to initiate the teardown procedure (Mela, [222]).

Regarding Claim 13, they do not teach or further define over claim 3. Therefore, claim 13 is rejected for the same reason as set forth above in claim 3.

Claim 4 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Macdonald et al. (US 2015/0223273 A1) hereafter Macdonald in view of Takamatsu et al. (US 2010/0091722 A) hereafter Takamatsu and Chu et al. (Us 2015/0131517 A1) hereafter Chu further in view of Lv (US 2018/0279249 A1).
 
Regarding claim 4, Macdonald in view of Takamatsu and Chu teaches the method of claim 1.
Macdonald in view of Takamatsu and Chu however does not teach further comprising transmitting, by the first device, a third request to the first communication network
Lv teaches transmitting, by the first device, a third request to the first communication network([187]: the mobile user sends a session release message to the satellite gateway, to request the gateway to release all satellite resources allocated to the mobile user (i.e. first device sends the second request to release channel or resources)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Macdonald in view of Takamatsu and Chu to incorporate the teachings of Lv and first device transmit a second request to the first communication network for (Lv, [186]).

Regarding Claim 14, they do not teach or further define over claims 4. Therefore, claim 14 is rejected for the same reason as set forth above in claim 4.

Claim 5 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Macdonald et al. (US 2015/0223273 A1) hereafter Macdonald in view of Takamatsu et al. (US 2010/0091722 A) hereafter Takamatsu and Chu et al. (US 2015/0131517 A1) hereafter Chu further in view of Granzow et al. (US 2014/0235242 A1) hereafter Granzow.

 Regarding claim 5, Macdonald in view of Takamatsu and Chu teaches the method of claim 1.
Macdonald in view of Takamatsu and Chu however does not teach further comprising receiving, by the first device, a third acknowledgement from the first communication network based on the third request, wherein the third acknowledgement indicates the release of the first sub-channel while the second sub-channel remains reserved.
Granzow teaches receiving, by the first device, a third acknowledgement from the first communication network based on the third request, wherein the ([190]:  the RAN 1350 may send Channel Release (GERAN) message to UE 1310 (i.e. UE receive message indicating channel release)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Macdonald in view of Takamatsu and Chu to incorporate the teachings of Granzow and first device receives acknowledgement from the network indicating a release of sub-channel. One of ordinary skilled in the art would have been motivated to combine the teachings in order to redirect the device to different network (Granzow, [225]).

Regarding Claim 15, they do not teach or further define over claims 5. Therefore, claim 15 is rejected for the same reason as set forth above in claim 5.

Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Macdonald et al. (US 2015/0223273 A1) hereafter Macdonald in view of Takamatsu et al. (US 2010/0091722 A) hereafter Takamatsu and Chu et al. (US 2015/0131517 A1) hereafter Chu further in view of Mochizuki et al. (US 2011/0110397 A1) hereafter Mochizuki.

Regarding claim 21, Macdonald in view of Takamatsu and Chu teaches the method of claim 1.
Macdonald in view of Takamatsu and Chu however does not teach further comprising storing, by the server, in a look-up table, a first entry to indicate the mapping of the first sub-channel to the first multimedia service and a second entry to indicate the mapping of the second sub-channel to the second multimedia service, wherein the first data is transmitted over the first sub- channel further based on the first entry and the second data is transmitted over the second sub-channel further based on the second entry.
	Chu teaches the first data is transmitted over the first sub- channel further based on the first entry and the second data is transmitted over the second sub-channel further based on the second entry ([67]: after receiving the HEW-SIGA field 310 in the primary channel of the WLAN 10 and determining, based on a channel allocation field (e.g., the channel allocation field 550 of FIG. 5B is entry) included in the HEW-SIGA field 310, that the second highest 20 MHz sub-channel is allocated to the client station 25-2, the client station 25-2 tunes to the second highest 20 MHz channel (i.e. data is transmitted to clients using allocated sub-channel)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Macdonald in view of Takamatsu and Chu to further incorporate the teachings of Chu and data is transmitted over sub-channel based on the saved entry. One of (Chu, [67]).
	Macdonald in view of Takamatsu and Chu however does not teach storing, by the server, in a look-up table, a first entry to indicate the mapping of the first sub-channel to the first multimedia service and a second entry to indicate the mapping of the second sub-channel to the second multimedia service.
	Mochizuki teaches storing, by the server, in a look-up table, a first entry to indicate the mapping of the first sub-channel to the first multimedia service and a second entry to indicate the mapping of the second sub-channel to the second multimedia service (fig. 2A(215), 2B and [85]: The bandwidth management table 215 has a storage area for storing, for each processing device, information used for bandwidth management.  As shown in FIG. 2B, the bandwidth management table 215 is structured to hold, for each processing device, such information items as sender MAC address 220, requested bandwidth 224, acquired bandwidth 225, bandwidth secured period 228 (i.e. storing secured bandwidth for each device in table))
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Macdonald in view of Takamatsu and Chu to further incorporate the teachings of Chu and storing by the server mapping in a look-up table. One of ordinary skilled (Mochizuki, [85]).

Additional References
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Jones, US 9,271,255 B1: Providing Wireless Network Communication Among a Plurality of Wireless Devices.
b. Kellar, US 2018/0213296 A1: Assisted Acceleration for Video Streaming Clients.
c. Trivedi et al., US 2019/0132196 A1: DYNAMIC MULTIPLE ACCESS FOR DISTRIBUTED DEVICE COMMUNICATION NETWORKS WITH SCHEDULED AND UNSCHEDULED TRANSMISSIONS.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453